ORDER DENYING INTERLOCUTORY APPEAL
Based on a review of the matter, the briefs of counsel and due consideration of the issues raised, we make the following Findings and Conclusions:
1.The matter of protection of rights and identities of youth, as set forth in Title IX, Section 309, CCOJ are of paramount importance and the Court properly found as such in the Court’s Order.
2. The admission of the records and testimony requested, even in a confidential and closed hearing setting, would involve substantial privacy, hearsay and relevancy issues which may impede the Court in making a just and fair determination of the primary issue, i.e., best interests of the child, Rikki Belton.
3. The matter of relevance and probative value of the absence of such records and testimony can best be reviewed by this Court, if necessary, after a final Order is issued by the Court.
THEREFORE, IT IS THE ORDER OF THIS COURT THAT:
1. The Order Denying Motion to Compel Records and Testimony issued by the Court on October 7, 2011 is affirmed,
2. The case is remanded to the Fort Peck Tribal Court for further proceedings as deemed proper by the Court.